Title: From Benjamin Franklin to Margaret Stevenson and Mary Hewson, 7 December 1780
From: Franklin, Benjamin
To: Stevenson, Margaret,Hewson, Mary (Polly) Stevenson


Passy, Decr. 7. 1780
My dear old Friends will think I forgot them, if they do not hear from me now & then. They may be assured that my Friendship & Affection is unalterable, and that I long much to see & embrace them once more before I die— I thank Polly for the Prints of Mr. Hewson, which I think are like.— I wish that she would lay out the 4½ Guineas in English Books such as she thinks proper for a Boy of my Godson’s Age to read, the Books to be in Duplicates, so as to divide, by giving half of them from me to my Godson, and sending the other half to me for my Grandson, who is about the same Age & now at School in Geneva, where I am afraid he will forget his English. The Books to be the same to each. Polly is doubly interested in the Choice of these Books, the good Instruction of her Son-in-Law, being almost of as much Importance to her as that of my Godson. Adieu. The present bad times make it difficult to write and Send Letters to one’s Friends without exposing them to Inconveniencies, tho’ the Correspondence is of the most innocent Nature. Since Collinson refuses to take care of Letters, let me know how I should direct to you.
Yours ever
BF
Mrs. Stevenson, & Mrs. Hewson
 
Notation: BF Decr 7.—80
